Citation Nr: 1310624	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-47 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral Achilles tendonitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1992 to October 1995 and from March 1999 to July 1999, with additional service in the Reserve.  At a May 2012 Board hearing, the Veteran testified that he had an additional period of active duty service from August 1999 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims folder was subsequently forwarded to the RO in Columbia, South Carolina.

In May 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that, in cases where the veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Based upon its review of the Veteran's claims file, the Board finds that this heightened duty to assist is not yet met and there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In an April 2010 VA Memorandum, most of the Veteran's service treatment records, in particular the records for the active duty period from March 1992 to October 1995, were determined to be unavailable in this case.  However, the record does not reflect that the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).  Furthermore, during the May 2012 Board hearing, the Veteran indicated that he had active duty service in Bosnia from August 1999 to April 2000.  However, the RO has not yet attempted to obtain any service records for this period.  

The Veteran is seeking service connection for bilateral Achilles tendonitis.  He contends that during his first tour of duty from March 1992 to October 1995 while he was stationed in Vilseck, Germany, he was required to perform vigorous physical training that involved extensive running and road marches with heavy rucksack on the back and ill-fitting combat boots.  He believes that his ankles were impaired and weakened due to the strenuous activities during military service.  During the May 2012 Board hearing, the Veteran testified that, while in service, he experienced ankle problems and sought treatments for this condition at a military aid station in the Vilseck, Germany Army Base and that he was diagnosed with bilateral Achilles tendonitis at that time.  The medical evidence of record shows that the Veteran had a right Achilles tendon rupture in May 1998 and a left Achilles tendon rupture in July 2006.

In August 2011, in support of his claim, the Veteran submitted a statement from a former service member, I.K., who indicated that she has known the Veteran since November 1993 from the time they were stationed in the 26th Support Battalion in Germany.  She stated that she served as a medic and performed sick calls with the unit's physician assistant and that the Veteran was seen several times for his ankles and was diagnosed with tendonitis in both ankles at that time.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Based on the competent lay testimony of record, the Board finds that a VA examination is warranted to adequately decide the merits of the claim.  McLendon, 20 Vet. App. at 83; also see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his or her personal knowledge).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate government entity (i.e. to include the National Personnel Records Center) to locate and secure complete copies of the Veteran's active service and Reserve service personnel and treatment records, including any service records from his August 1999 to April 2000 period of active duty.  All attempts to locate and secure the Veteran's service treatment records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the said records have been exhausted and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, make a formal finding to that effect.  The RO/AMC must also provide the Veteran with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the etiology of bilateral Achilles tendonitis.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether the Veteran's bilateral Achilles tendonitis is at least as likely as not (50 percent probability or more) etiologically related to his military service, specifically including the vigorous physical training in service.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

3.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After the above development is completed, readjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


